           Case 3:18-cr-00535-VC Document 35 Filed 07/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                          Case No. 18-cr-00535-VC-1
                 Plaintiff,
                                                     ORDER DENYING MOTION TO
          v.                                         SEAL WITHOUT PREJUDICE
  BROWN,                                             Re: Dkt. No. 31
                 Defendant.



       The Court will not seal medical information that is relevant to the request for

compassionate release, unless that information is particularly sensitive (for example, a

defendant's HIV+ status). Accordingly, the motion to seal is denied without prejudice. The

parties may file a renewed motion to seal that includes (i) a public copy of the medical records,

with sensitive or irrelevant information redacted, and (ii) a sealed copy of the records, with all

proposed redactions highlighted. The motion to seal is due by 5:00 PM PDT on July 14, 2020.

       IT IS SO ORDERED.


Dated: July 4, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
